Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00334-CV

                                IN THE INTEREST OF A.G.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01507
                 Honorable Charles E. Montemayor, Associate Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Debra O.’s parental rights is AFFIRMED. No costs of appeal are assessed against
appellant because she qualifies as indigent.

       Gerald Uretsky’s motion to withdraw as counsel is GRANTED.

       SIGNED December 10, 2014.


                                               _____________________________
                                               Karen Angelini, Justice